Citation Nr: 1214355	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-00 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 70 percent for bipolar disorder.

2.  Entitlement to a staged disability rating in excess of 50 percent for bipolar disorder since October 28, 2011.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from April 1971 to June 1973.  

This matter comes to the Board of Veterans' Appeals (Board) from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bipolar disorder and assigned a 30 percent disability evaluation, effective August 29, 2006.  

This case was previously before the Board in May 2010 and October 2011, wherein it was remanded for additional due process considerations and development.  Following the Board's October 2011 remand, the RO, in a December 2011 rating decision, increased the Veteran's initial disability evaluation for his bipolar disorder to 70 percent, effective August 29, 2006 and granted a staged 50 percent disability evaluation effective October 28, 2011.  The Veteran has continued his appeal for higher disability ratings.  See AB v. Brown, 6 Vet. App. 35 (1993).

The case has been returned to the Board for appellate consideration.   


FINDING OF FACT

1.  Throughout the rating period prior to October 28, 2011, the Veteran's bipolar disorder caused anxiety, impaired judgment, disturbances of motivation and mood, and impaired sleep, but his bipolar disorder did not cause suicidal or homicidal ideation, obsessive rituals, impaired thought processes, delusions or hallucinations, disorientation, or neglect of personal appearance and hygiene.

2.  Throughout the rating period since October 28, 2011, the Veteran's bipolar disorder causes depression, irritability, anxiety, and impaired sleep, but does not cause suicidal or homicidal ideation, obsessive rituals, delusions or hallucinations, disorientation, or neglect of personal appearance and hygiene.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent for bipolar disorder for the rating period prior to October 28, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9432 (2011).

2.  The criteria for an evaluation 70 percent, but no higher, for bipolar disorder for the entire rating period since October 28, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9432 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in September 2006 and August 2010, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection, and subsequent to the grant of service connection, claims of entitlement to increased ratings, as well as the legal criteria for entitlement to such benefits.  The letters also informed him of his and VA's respective duties for obtaining evidence.  In addition, a June 2008 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  The unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the claims file contains the Veteran's service treatment records and reports of VA post-service treatment, as well as the Veteran's own statements in support of his claims.  The Veteran has been examined by VA in connection with his claims; the Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims. 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  


Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  This, in turn, will compensate the veteran for times since the effective date of his award when his disability may have been more severe than at other times during the course of his appeal.

Analysis

The Veteran's bipolar disorder is presently evaluated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9432 for the period prior to October 28, 2011 and as 50 percent disabling thereafter.  A 50 percent disability rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Code 9432.

For the next higher 70 percent evaluation to be warranted, there must be occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as:  suicidal ideation; obsessive rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

Considering the evidence relating to the Veteran's service-connected bipolar disorder under the relevant rating criteria, Diagnostic Code 9432, the Board finds that the Veteran's disability picture is most consistent with the current 70 percent disability evaluation for the entire rating period on appeal, but that an increased disability evaluation beyond 70 percent is not warranted for any part of the rating period on appeal.  In this regard, the objective clinical evidence of record does not show that the Veteran experiences obsessional rituals which interfere with routine activities, or that he has intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene.  The Veteran also does not have grossly impaired thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities associated with daily living (including maintaining personal hygiene); disorientation as to time or place; memory loss for names of close relatives, own occupation, or own name, as a result of his service-connected bipolar disorder.  

Although the Board acknowledges that the Veteran reported some suicidal ideation without intent at his July 2007 VA examination, he denied experiencing homicidal ideation at his VA examinations, and there was no objective evidence of such ideation or evidence of hallucinations or delusions either examination.  Likewise, at his July 2007 VA examination, he had mildly tangential thought process, but was otherwise well-oriented, well-groomed and cooperative.  He reported swings between mania and depression, with complaints of poor memory, insomnia, and irritability; the VA examiner found that the Veteran had impaired social and occupational functioning due to anger and irritability and fair to poor judgment and reasoning.  At his July 2008  VA examination, he had a depressed mood, and complained of irritability, anxiety, and decreased concentration; the VA examiner found that the Veteran had a history of unstable occupational functioning due to poor medication compliance.  However, VA treatment records dated from October 2008 through August 2010 show that the Veteran had no psychomotor abnormalities, with normal speech and thought content, intact concentration and memory, and insight and judgment (see VA treatment records dated February 2009, January 2010).  A May 2011 VA treatment note indicates that the Veteran's symptoms were stable and that he lived independently.  Nonetheless, at the Veteran's most recent October 2011 VA examination, the VA examiner found that the Veteran had occupational and social impairment with reduced reliability and productivity; his symptoms included anxiety, chronic sleep impairment, panic attacks no more than once a week, mood disturbances, impaired judgment, and mild memory loss.  The VA examiner noted that the Veteran was stable, but only because he did not have stress and the amount and type of human interaction he had to undertake was limited.  

Additionally, the Veteran had a Global Assessment of Functioning (GAF) score, as a result of the impact of his service-connected bipolar disorder, of 55 according to his VA examiners in July 2008 and October 2011, and 60 upon VA examination in July 2007.  All of the VA examiners noted that the Veteran had some limitations in social and occupational functioning due to his bipolar disorder, but the VA examiners did not find that the Veteran had total occupational or social impairment, or gross deficiencies in judgment or thought processes.  The Board acknowledges that a GAF score is probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  In this regard, the VA medical providers and examiners' clinical findings are nevertheless probative in making this important determination, as these findings more accurately portray the relevant, objective symptoms of the Veteran's service-connected bipolar disorder.  See 38 C.F.R. §§ 4.2, 4.6.  So there is no justification for increasing the rating for the Veteran's bipolar disorder on the basis of his GAF scores; as they are commensurate with his current rating.  See 38 C.F.R. § 4.7.

The Board also considered the Veteran's statements that his bipolar disorder is worse and that he should be granted higher ratings based, in part, on his lay statements.  To the extent that he contends that higher ratings, in excess of those provided here, should be assigned, the Board notes that in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Nonetheless, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, supra ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In this regard, the Board acknowledges that, according to the Veteran's various statements, his service-connected bipolar disorder has worsened.  The Veteran also complained of an increase in his symptoms at his VA examinations.  However, the VA examiners found that the Veteran's service-connected bipolar disorder was as previously characterized and was productive of no more than mild effects on his activities of daily living.  Although the Veteran is competent to report his symptoms, he is not, however, competent to identify a specific level of disability according to the appropriate diagnostic codes.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  More competent evidence concerning the nature and extent of the Veteran's service-connected disabilities were provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and clinical findings) directly address the criteria under which these disabilities are evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Extraschedular Considerations

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluation assigned for the Veteran's service-connected bipolar disorder is adequate in this case; in fact, in many instances, the Veteran's assigned disability evaluation is in excess of the symptomatology demonstrated upon examination.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected bipolar disorder, as the criteria more than address the Veteran's impairments.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the evidence of record reveals manifestations consistent with a 70 percent evaluation for bipolar disorder, but no higher, for the entire rating period on appeal.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

A disability evaluation in excess of 70 percent for bipolar disorder for the period prior to October 28, 2011 is denied.

A 70 percent disability rating is granted for the rating period since October 28, 2011, for bipolar disorder, subject to the laws and regulations governing the payment of VA compensation.




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


